Citation Nr: 0326239	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a plantar wart of 
the left foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for postoperative 
residuals of excision of left foot plantar wart.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in October 2001. 


FINDINGS OF FACT

1.  In December 1973, the RO determined that service 
connection was not warranted for a plantar wart of the left 
foot.  The veteran was notified of that determination, and he 
did not appeal.

2.  New evidence related to the veteran's claim for service 
connection for a plantar wart received since the RO's 
December 1973 decision does bear directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



3.  In September 1988, the RO determined that service 
connection was not warranted for a nervous condition and high 
blood pressure.  The veteran was notified of those 
determinations, and he did not appeal.

4.  New evidence related to the veteran's claim for service 
connection for a nervous condition and hypertension received 
since the RO's September 1988 decision does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1973 decision, which determined service 
connection for a plantar wart of the left foot was not 
warranted, and September 1988 decision, which determined that 
service connection was not warranted for a nervous condition 
and hypertension, are final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2003).

2.  New and material evidence has been received since the 
RO's December 1973 decision, and the claim of service 
connection for a plantar wart of the left foot is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  New and material evidence has not been received since the 
RO's September 1988 decision, and the claim of service 
connection for a nervous condition and hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The veteran's claims were received in August and September 
2000.  There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

At the time the veteran submitted his claims, the record 
contained the service medical records and private treatment 
records previously considered by the RO.  In November 2000, 
the veteran submitted copies of private treatment records 
dated from May 1959 to October 2000.  He also submitted a 
request for the RO to obtain VA treatment records dated in 
October 2000.  In his December 2000 application for 
compensation, the veteran identified only service medical 
records and did not identify any postservice VA or private 
medical treatment for the claimed conditions.  By letter 
dated in December 2000, the RO advised the veteran that he 
should submit medical evidence showing treatment for the 
claimed conditions since discharge.  It was indicated that 
the RO would obtained any VA treatment records.  The RO 
obtained VA outpatient records dated in October and November 
2000.  In December 2000, the veteran indicated that he had no 
additional records to submit.  The RO issued a statement of 
the case in May 2001, which advised the veteran of the VCAA, 
and the implementing regulations.  The cover letter advised 
the veteran that the VA would assist him in obtaining 
evidence necessary to establish entitlement to benefits.  He 
was informed that the RO would request private medical 
records and related evidence as well as records from VA 
health-care facilities and any other relevant records held by 
any Federal department or agency that the veteran adequately 
identified and authorized the VA to obtain.  The RO obtained 
copies of VA outpatient records dated from October 2000 to 
June 2001.  The veteran submitted private outpatient 
treatment records dated from March 2001 to June 2002 and a 
June 2002 VA outpatient treatment report.  In November 2002, 
the veteran indicated that he no additional relevant 
evidence.  

The records shows that the veteran was notified that he 
should provide information (who treated him) and the RO would 
get the records.  The veteran has not identified any 
additional medical records that have not been obtained which 
are pertinent to his claim.  VA has satisfied the duty to 
tell the veteran what information and evidence is needed to 
substantiate the claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  As noted above, the RO has obtained 
the veteran's VA outpatient treatment records, private 
treatment records and service medical records.  The veteran 
has not identified any additional VA or private treatment 
records with regard to his claim.  There is no reasonable 
possibility further assistance might substantiate the claim.  
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in January 
2000.  

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the May 2001 statement of the case.  The requirements of the 
law and regulations have been substantially met and the Board 
may proceed to consider the merits of the appeal. 

II. Claims to Reopen

A.  Finality 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2002).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time. 
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2003).

In December 1973, the RO denied a claim of entitlement to 
service connection for a plantar wart of the left foot.  The 
RO also determined that service connection was not warranted 
for pes planus.  By letter dated in December 1973, the RO 
notified the veteran that the claim of service connection for 
a plantar wart was denied.  The RO did not notify the veteran 
that service connection for pes planus had also been denied 
by that rating action.  

In September 1988, the RO denied claims for entitlement to 
service connection for a nervous condition and high blood 
pressure.  The veteran was notified of that determination and 
of his appellate rights by letter dated that same month.  

The decisions regarding the claims for service connection for 
a plantar wart, a nervous condition and high blood pressure 
became final.  The Board finds, however, that the decision 
denying service connection for pes planus is not final as the 
RO did not properly inform the veteran of that decision.  
Therefore, the issue on appeal is service connection for 
bilateral pes planus and this issue will be addressed in the 
remand portion of the decision.  The Board finds 
consideration of this claim on the merits does not prejudice 
to the veteran as he was advised of the laws and regulations 
regarding service connection in the statement of the case and 
he has had the opportunity to testify and submit his 
contentions regarding issue of service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby]. 




B.  New and Material Evidence

In order to reopen a claim, which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  These claims were filed 
before August 29, 2001, and they are governed by the previous 
version of 38 C.F.R. § 3.156(a), under which new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

C.  Plantar wart

The evidence of record at the time of the RO's December 1973 
decision consisted of the service medical records which show 
that the veteran received treatment for a plantar wart of the 
left foot.  The plantar wart was excised in February 1967 and 
in August 1967.  On separation examination in January 1968, 
the clinical evaluation of the feet was normal.  

By rating action in December 1973, the RO determined that 
service connection for a plantar wart of the left foot was 
not warranted on the basis that it was part of a preexisting 
pes planus condition.  

The evidence submitted since the December 1973 decision 
includes the testimony of the veteran in October 2001 and the 
findings shown on VA examination in January 2001.  On 
examination of the feet in January 2001, the veteran reported 
that he had surgical removal of a growth during service, 
described as a wart, from the plantar aspect of the left 
foot.  The examiner indicated that there was currently a 
small keratotic lesion, submetatarsal three of the left foot 
approximately one centimeter in diameter.  The diagnosis did 
not include plantar wart.

In October 2001, the veteran testified that he was treated 
for a plantar wart of the left foot during service and that 
it was excised three times.  He testified that since service, 
the same wart had regrown and that he has removed it himself.  
He has indicated that he has foot pain as a result of the 
plantar wart.  He reported that he had shown the wart to the 
examiner during the January 2001 VA examination. 

The Board finds that the new evidence, consisting the January 
2001 VA examination report and the veteran's October 2001 
testimony, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence is certainly new and is material as it is probative 
on the issue of service connection for a plantar wart of the 
left foot.  The veteran has testified that he currently has a 
plantar wart which is the same wart for which he received 
treatment in service.  Although the current VA examination 
did not include a diagnosis of a plantar wart, the examiner 
indicated that there is a lesion on the left foot.  Thus, the 
Board finds that new and material evidence has been 
submitted, and that the claim of service connection for a 
plantar wart of the left foot is reopened.


D.  Nervous condition and hypertension

The evidence of record at the time of the RO's September 1988 
decision included service medical records, and private 
medical records dated from January to May 1988.  The service 
medical records show that on the February 1966 entrance 
examination the clinical evaluation of the heart and 
psychiatric condition was normal.  Blood pressure was 
recorded as 136/72.  An October 1966 treatment record noted a 
blood pressure reading of 170/90.  It was indicated that the 
veteran complained of headache and hypertension.  A second 
blood pressure reading of 146/74 was also reported.  The 
impression was tension headache.  A February 1967 entry 
showed that the veteran complained of insomnia and 
nervousness.  He was referred to the neuropsychiatric clinic 
for evaluation and treatment.  A February 1967 consultation 
report shows that the veteran reported being very nervous and 
tense and that he had difficulty sleeping.  The diagnosis was 
anxiety reaction, transient, mild.  A June 1967 Medical 
History Questionnaire for the Dental Service shows that the 
veteran answered yes to the question of whether a physician 
had ever told him that he had high blood pressure.  On 
separation examination in January 1968, the veteran reported 
a history of high blood pressure before entering the Army and 
nervous trouble, manifested by tremor of fingers when 
excited.  The clinical evaluations of all systems, including 
the heart and psychiatric, were normal.  Blood pressure was 
recorded as 124/70.

Of record were private outpatient treatment records dated 
from January to May 1988 which include diagnoses of 
hypertension and anxiety-depressive reaction.  

By rating action in September 1988, the RO denied service 
connection for a nervous condition on the basis that a 
nervous condition in service was acute and transitory with no 
residuals at separation.  Service connection for high blood 
pressure was denied on the basis that high blood pressure was 
not shown in the service medical records and was not incurred 
in or aggravated by active service.  

The evidence submitted since the September 1988 rating action 
consists of private outpatient treatment records dated from 
May 1959 to June 2002, VA outpatient treatment records dated 
from October 200 to June 2002, reports of VA examination in 
January 2001, the testimony of the veteran in October 2001, 
and other statements of the veteran.  

The Board finds that the new medical evidence, which includes 
VA and private medical evidence and VA examination reports, 
does not provide evidence showing that a nervous condition or 
hypertension were incurred in or aggravated by service.  
Therefore, the Board finds that the new VA and private 
medical evidence submitted subsequent to the September 1988 
RO decision, while new, is not material because it does not 
bear directly and substantially on the specific matter of the 
claims, as it does not provide any competent evidence showing 
a medical nexus between the current hypertension and nervous 
condition and the veteran's service.  While the new VA and 
private outpatient treatment records show treatment for 
hypertension and an anxiety disorder, there is no competent 
medical evidence showing that either disorder had its onset 
during service or is in any way related to the veteran's 
active service.  The private treatment records show that the 
earliest treatment for complaints of nervousness was in 
January 1978.  There is no evidence of a diagnosis of 
hypertension either prior to service or within one year after 
discharge from active service.  The January 2001 VA 
psychiatric examination report noted that the veteran 
complained of nervousness and anxiety and that he had been 
treated for nervousness and hypertension in service.  He 
indicated that after service, he received treatment for 
nervousness in the early 1970's.  The diagnoses included 
generalized anxiety disorder, mild and chronic and 
hypertension.  The January 2001 general medical examination 
shows that the veteran reported that hypertension was 
diagnosed in the military in 1970.  The diagnoses included 
hypertension.  A showing of a nexus between the current 
hypertension and anxiety disorder to the veteran's active 
service would be required in order for the evidence to bear 
directly and substantially upon the claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the claim.

The new evidence also consists of the veteran's testimony and 
statements submitted since the September 1988 rating 
decision.  The veteran testified that he was diagnosed with 
hypertension and nervousness during service in 1967.  He 
stated that he received medication off and on for 
hypertension during service.  He testified that after service 
he did not take medication for hypertension, until early 1970 
when he had a flare-up of hypertension and nervousness and he 
was placed on medication.  He indicated that he was later 
taken off medication until the time of another flare-up in 
the later part of the 1970's or early 1980's.  

To the extent that the veteran contends that he has 
hypertension and a nervous condition which were incurred 
during service, the additional testimony and statement are 
not new.  He has not submitted any new contentions regarding 
these claims; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the September 
1988 rating decision and is not new for purposes of reopening 
a claim.  His contention that hypertension and a nervous 
condition had their onset during service is neither material 
nor competent evidence.  There is no evidence that he 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to September 1988 rating action is not new and 
material and does not serve to reopen the claims of service 
connection for a nervous condition and hypertension.  38 
U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a plantar wart of the left 
foot, the appeal is allowed to this extent subject to further 
action as discussed below.

As new and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a nervous 
condition and hypertension, the claims are denied.


REMAND

In view of the above determination that the appellant's claim 
for service connection for a plantar wart of the left foot is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  Therefore, for this reason, a remand is 
required.

As noted above, the veteran testified that the left foot 
plantar wart in service has recurred and that he was treated 
it himself.  The January 2001 VA examination report noted the 
history of a plantar wart in service and a lesion on the left 
foot.  The examiner, however, did not indicate whether the 
lesion was the same as the left foot plantar wart treated in 
service.  The RO should afford the veteran another VA 
examination for the purpose of clarifying the nature and 
etiology of the left foot lesion.  

The Board is of the opinion that the claims of service 
connection for postoperative residuals of excision of left 
foot plantar wart and for pes planus should be deferred so 
that a medical opinion can be obtained as part of the 
additional VA examination required above.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers from whom he has 
received treatment for his plantar wart 
of the left foot and bilateral pes planus 
since discharge from service in 1968, 
that have not been previously identified 
and/or obtained.  Consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.

3.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran the appropriate VA 
examination to determine the nature and 
onset of the veteran's current left foot 
disorder(s).  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all current diagnoses 
pertaining to the left foot.  The 
examiner should indicate whether there is 
a current plantar wart of the left foot.  
The examiner should state the following 
opinions:

a.  Whether it is at least as likely 
as not that the veteran's bilateral pes 
planus either had its onset during 
service or preexisted the veteran's 
active service.  If the examiner 
concludes that the condition existed 
prior to the veteran's entrance into 
active service, then an opinion should be 
expressed as to whether the condition 
underwent an increase in severity beyond 
its natural progression during of the 
period of service. 

b.  If there is a diagnosis of a 
left foot plantar wart, is it as least as 
likely as not that the current plantar 
wart had its onset during active service.  

	c.  Are there any current 
postoperative residuals of excisions of a 
left foot plantar wart during service, 
and, if so, state the diagnosis for each 
residual found.  

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO and each issue should be 
readjudicated on the merits.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





